Case 1:20-mc-91510-FDS Document 7 Filed 12/31/20 Page 1of11 g

ae
DD
BH
UNITED STATES DISTRICT COURT COR.
FOR THE DISTRICT OF MASSACHUSETTS Qo
o
IN RE: Application for Exemption from _) Miscellaneous Business “ ~
Electronic Public Access Fees for ) Docket No. 20-mc-91510-FDS

Chantalle R. Forgues, Daniel Lee, )
and Plymouth State University )

PETITIONERS’ MEMORANDUM IN SUPPORT OF MOTION TO ALTER OR
AMEND JUDGMENT, OR IN THE ALTERNATIVE MOTION FOR RELIEF FROM
JUDGMENT OR ORDER

 

Petitioners seek an amendment to, or relief from, this Court’s judgment denying without prejudice
petitioners’ request for a PACER fee waiver to access certain public documents for academic research
purposes. The Court’s decision was based on error or mistake regarding the standards by which a

waiver of PACER fees is granted, as well as error or mistake with respect to the method by which

petitioners seek to download court documents from PACER. Furthermore, as more fully explained

below, public policy necessitates relieving petitioners from certain provisions of the Court’s Order of

December 4, 2020 in this case. In support thereof, petitioners state as follows:
FACTUAL AND PROCEDURAL BACKGROUND

Petitioners in this case are full-time, tenured academic researchers from Plymouth State University, a
state institution of higher education in New Hampshire. Petitioners’ research is based on big data
analytics in the legal domain, and on July 10, 2020, petitioners petitioned the federal district courts in
New England for a waiver of PACER fees to access two documents (docket reports and
complaints/ petitions) on which to perform text analytics for cases in only a few dozen Nature of Suit

categories for a five-year period.

Every federal district court in New England promptly granted petitioners’ request, except the United

States District Court for the District of Massachusetts. Specifically, the United States District Court
Case 1:20-mc-91510-FDS Document 7 Filed 12/31/20 Page 2 of 11

for the District of Maine,’ the United States District Court for the District of Connecticut,” United
States District Court for the District of Rhode Island, United States District Court for the District of
Vermont,’ and United States District Court for the District of New Hampshire’ granted petitioners’

request.

The Clerk’s Office of this Court denied petitioners’ request via email, indicating that the
Administrative Office of the United States Courts (“AO”) recommended the denial. In her
correspondence denying petitioners’ request, the Clerk provided the AO’s recommendation, which

advised:

Although the letter is persuasively written, I am not fully certain that it clearly
articulates a limited scope for the intended research. The researchers plan to

use only a small subset of cases, but it sounds like they plan to use a third-party
script to access and download data in bulk prior to running analytics. Ulti-

mately, whether to grant these types of requests is entirely within each court's
discretion and the AO can make a recommendation only. If a court chooses
to grant exempt access for the purposes of data aggregation, they may also
want to consider the potential load on their systern so as not to inhibit public
access to other court records on PACER. A script that is corrupted or im-
properly coded can cause significant disruption to a court’s system. Therefore

some courts choose to require researchers to run scripts only after business
hours, on specific days, or over several nights to minimize potential disruption.

Tracy McLaughlin, RE: PACER EXEMPTION - PLYMOUTH STATE (Aug. 17, 2020) (emphasis added).

 

Upon reviewing the AO’s recommendation, however, it is clear that the AO did not recommend the
outright denial of petitioners’ request. Rather, the Administrative Office said it was "not fully certain"
about the request because petitioners intend to use a bulk downloader to obtain case documents, and
indicated that this Court could grant petitioners’ request. In fact, the AO underscored that this Court
had the discretion to grant petitioners’ request, and even provided guidelines for granting it, including

by requiring measures that avoid disruption to the PACER system. According to the AO, petitioners

 

' Amended Order on Request for PACER Fee Exemption, In Re: Request for PACER Fee Exemption by Chantatle Forgnes,
Misc. Case: 2:20-mc-00163-JDL (D. Me. 2020).

? Order, In re: Application for Exemption from the Electronic Public Access Fees by Chantalle R. Forgues, Associate Professor of Business
Law at Plymouth State University (“Forgues”) and Daniel S. Lee, Professor of Economics at Plymouth State University (‘Lee”) (D. Ct.
2020).

> Order, In Re: Application for Exemption from Electronic Public Access Fees, No. 08-05 (D. R.I. 2020).

‘Jeffrey Eaton, RE: PACER EXEMPTION REQUEST (October 27, 2020).

5 Order, Exemption Order Re: PACER Fees, ADM-1 ORDER 19-4 (D. N.H. 2019).
Case 1:20-mc-91510-FDS Document 7 Filed 12/31/20 Page 3 of 11

could "run scripts only after business hours, on specific days, or over several nights to minimize

potential disruption.” Id

Because the AO left open the possibility to granting petitioners’ request, and because petitioners have
the capacity to take the specific measures the AO recommended to avoid any system disruption,
petitioners promptly requested the opportunity to amend the request to satisfy any outstanding
concerns related thereto. Seven weeks later, the Clerk’s Office advised in an email that it would not
allow petitioners to amend the request. Tracy McLaughlin, RE: RE: PACER EXEMPTION - PLYMOUTH
STATE (Oct. 5, 2020). On the same day of receiving such notice, petitioners requested the

corresponding order of decision. It appears there was no order of decision of the Court at this time.

Approximately two months later, the Court issued an order denying petitioners’ request without
prejudice on the grounds that it was concerned that the downloading technology petitioners proposed
to use would cause disruption or threat to the electronic case filing system. See Order, IN RE:
Application for Exemption from Electronic Public Access Fees for Chantalle R. Forgues, Daniel Lee, and Plymouth
State University, No. 20-mc-91510-FDS (D. Mass. 2020). In a letter accompanying the order, the Court
stated that, “according to our IT security personnel,” the use of bulk downloading software, “would
present an unacceptable degree of risk to our system.” Letter of F. Dennis Saylor, IV, Chief Justice
US. Dist. Ct. D. Mass. (Dec. 4, 2020). Without knowing the name of, or details about, petitioners’
data gathering technology, the IT personnel, and this Court, made a blanket determination that any
bulk download threatened the Court’s operations, and denied petitioners’ request for a fee waiver on
that unsupported basis. In this manner, the Court added an unwritten technology requirement to
obtain a PACER fee waiver, and effectively denied petitioners the same bulk access to Court files that

large institutions with the resources to pay PACER fees enjoy.
LEGAL ARGUMENT

The Court may alter or amend its judgement upon motion of a party for a variety of reasons pursuant
to Rule 59(e) of the Federal Rules of Civil Procedure. (2019). A Court will grant such a motion under
the following circumstances: “‘(1) to correct manifest error of fact or law upon which the judgment is

based; (2) to take account of newly discovered evidence; (3) to take account of an intervening change
Case 1:20-mc-91510-FDS Document 7 Filed 12/31/20 Page 4 of 11

in controlling law; or (4) to prevent manifest injustice.” Exergen Corp. v. CVS Corp., 2007 U.S. Dist.
LEXIS 115597 (D. Mass. January 12, 2007) (citations omitted).

Similarly, under Rule 60(b)(1) & (b)(6) of the Federal Rules of Civil Procedure, the Court may relieve
a party from a final order because of “mistake, inadvertence . . . or any other reason that justifies
telief.” (2019). "To balance the 'competing policies' of finality of judgments and resolving litigation on
the merits, courts considering motions under Rule 60(b)(6) ordinarily examine four factors: (1) the
motion's timeliness, (2) whether exceptional circumstances justify extraordinary relief, (3) whether the
movant can show a potentially meritorious claim or defense, which, if proven, could bring her success
at trial, and (4) the likelihood of unfair prejudice to the opposing party." Bowret-Echevarria v. Caribbean
Aviation Maint. Corp., 784 F.3d 37, 43 (1st Cir. 2015). The “listed factors are incorporated into a holistic
appraisal of the circumstances. There is no ironclad rule requiring an in-depth, multi-factored analysis
in every case. Sometimes one factor predominates to such an extent that it inexorably dictates the

result.” Id (quotations and citation omitted).

As demonstrated below, the Court’s order in the instant case was based on a plain error about the
standards for granting a waiver of fees to download documents, as well as a plain error of fact about
petitioners’ proposed downloading technology. For these reasons, this Court’s order should be
amended for plain error under Rule 59(e), or petitioners should be relieved therefrom for mistake or
inadvertence under Rule 60(b)(1). Furthermore, because this Court’s order denies lesser-resourced
individuals bulk access to the Court’s files while permitting the same access for well-resourced
institutions who also engage in bulk-downloading using the same proposed technology, the order is
contrary to manifest justice and should be amended under Rule 59(e), or petitioners should be relieved

therefrom for exceptional injustice under Rule 60(b)(6), accordingly.

Petitioners’ motion meets the timeliness requirements under the aforementioned rules, and there is
no suggestion of prejudice to any possible party upon the Court’s reconsideration of its order in this
case. As such, petitioners meet the standards for reconsideration under both Rule 59 and Rule 60 of
the Federal Rules of Civil Procedure.
Case 1:20-mc-91510-FDS Document7 Filed 12/31/20 Page 5 of 11

1 Ir is UNDISPUTED THAT PETITIONERS HAVE SATISFIED THE STANDARDS FOR A PACER FEE
WAIVER AND THIS COURT ERRED BY INVENTING A NEW POLICY STANDARD UPON WHICH
TO DENY PETITIONERS’ REQUEST FOR SAID WAIVER

There is no dispute that petitioners have satisfied the standards provided for a PACER fee waiver.°

This Court made no specific findings that petitioners failed to meet the enumerated requirements the
United States Court system provided to qualify for a waiver of PACER fees. The applicable
requirements for a PACER fee waiver are found in Section 9 of the Electronic Public Access Fee

Schedule:

9. Discretionary Fee Exemptions:

e Courts may exempt certain persons or classes of persons from payment of
the user access fee. Examples of individuals and groups that a court may
consider exempting include: indigents, bankruptcy case trustees, pro bono
attorneys, pro bono alternative dispute resolution neutrals, Section 501(c)(3)
not-for-profit organizations, and individual researchers associated with
educational institutions. Courts should not, however, exempt individuals
or groups that have the ability to pay the statutorily established access ‘fee.
Examples of individuals and groups that a court should not exempt
include: local, state or federal government agencies, members of the media,
privately paid attorneys or others who have the ability to pay the fee.

* In considering granting an exemption, courts must find:

o that those seeking an exemption have demonstrated that an
exemption is necessary in order to avoid unreasonable burdens and
to promote public access to information;

o that individual researchers requesting an exemption have shown
that the defined research project is intended for scholarly research,
that it is limited in scope, and that it is not intended for
redistribution on the internet or for commercial purposes.

e If the court grants an exemption:

oO the user receiving the exemption must agree not to sell the data
obtained as a result, and must not transfer any data obtained as the
result of a fee exemption, unless expressly authorized by the court,
and

 

© Petitioners will refrain from regurgitating their original petition in this motion, and herein incorporate the facts and
argument contained in their original petition demonstrating their satisfactions of the PACER fee waiver policy.
Case 1:20-mc-91510-FDS Document 7 Filed 12/31/20 Page 6 of 11

Oo the exemption should be granted for a definite period of time,
should be limited in scope, and may be revoked at the discretion
of the court granting the exemption.

¢ Courts may provide local court information at no cost (e.g., local rules,
court forms, news items, court calendars, and other information) to benefit
the public.

U.S. Courts, https://www.uscourts.gov/services-forms/ fees/ electronic-public-access-fee-schedule

(2020).

The Court denied petitioners’ request for a waiver of PACER access fees on the grounds that
petitioners:

ptopose|] to use only a small subset of cases using a third- party script to access
and download data in bulk prior to running analytics. A script that is corrupted
or improperly coded could cause significant disruption to the court’s electronic
case filing system, which in turn could create substantial harm to the
operations of the court. Under the circumstances, [petitioners] ha[ve] not
demonstrated [their] cligibility for a discretionary fee exemption.

Order, IN RE: Apphcation for Exemption from Electronic Public Access Fees for Chantalle R. Forgues, Daniel
Lee, and Plymouth State University, No. 20-mc-91510-FDS (D. Mass. 2020).

In a letter accompanying the Court’s order, the Court provided the specific reason for its denial of
petitioners’ request:

Specifically, it appears to us, based on our understanding of your proposal, that
your request poses a security issue with the court’s electronic case filing system.
As we undetstand it, you intend to use a third-party software application to
download the identified civil case docket reports and pleadings in bulk so that
you can have the “big” data package upon which to apply your big-data
analytics tools. The use of such software, according to our IT security
personnel, would present an unacceptable degree of risk to our system.

Letter of F. Dennis Saylor, IV, Chief Justice U.S. Dist. Ct. D. Mass. (Dec. 4, 2020).

The Court made no specific finding that petitioners failed to meet the requirements provided for a
waiver of PACER access fees under any provision in Section 9 of the Electronic Public Access Fee

Schedule. Rather, the Court denied petitioners’ request for reasons of technology.
Case 1:20-mc-91510-FDS Document 7 Filed 12/31/20 Page 7 of 11

In so ruling, the Court added an additional requirement for a fee waiver that is not present in the
United States Court System policy permitting the waiver of PACER fees, namely, that petitioners not
download information in bulk. There is no requirement in the PACER fee policy that petitioners
refrain from using bulk downloading technology; there is not even a requirement that petitioners
refrain from disrupting Court operations. Nevertheless, the Massachusetts Federal District Court swa
sponte legislated its own technology requirement for a PACER fee waiver and applied it against

etitioners to deny petitioners’ request.
Pp yp q

As demonstrated in their request, and as found by the Federal District Courts of Connecticut, Maine,
Rhode Island, Vermont, and New Hampshire, petitioners meet the requirements for a PACER fee
-waiver. In its order, this Court mistakenly added a new requirement to the PACER waiver policy and,
for this reason, petitioners request that this Court reconsider its order pursuant to Rules 59(e) and
60(b)(1). Notably, this Court did not make a specific finding of fact indicating that petitioners failed
to meet the standards specifically provided for a fee waiver, and if the Court believes petitioner failed

to meet any of the enumerated standards, petitioners request leave to amend their petition accordingly.

II. THE Court’s ORDER IS BASED ON ERROR OF FACT THAT PETITIONERS’ BULK
DOWNLOADING POSES A RISK TO THE COURT’S ELECIRONIC CASE FILING SYSTEM BECAUSE
PETITIONERS’ PROPOSED TECHNOLOGY HAS BEEN, AND CONTINUES TO BE, USED MANY
TIMES ON THE MASSACHUSETTS FEDERAL Disrricr Court’s SystEM WITHOUT THE
SPECULATED DISRUPTION

This Court denied petitioners’ request for a PACER fee waiver because petitioners’ research proposes
the use of automated systems to obtain documents from PACER in bulk. In denying petitioners’
request, the Court stated, “A script that ts corrupted or improperly coded could cause significant
disruption to the court’s electronic case filing system, which in turn could create substantial harm to

the operations of the court.” Order, No. 20-mc-91510-FDS (2020).

While it is true that an improperly coded script could disrupt the Court’s electronic tiling system, the
script that petitioners propose is used every day, including on weekends, to download files from
PACER. The script at issue is used by big law firms and larger universities on a regular basis, and has

been used on the Court’s system consistently for over seven (7) years. In fact, the script at issue,
Case 1:20-mc-91510-FDS Document 7 Filed 12/31/20 Page 8 of 11

performed by the Free Law Project,’ has been used on the Federal District Court for the District of

Massachusetts’ system many, many times without disruption.

Indeed, if the script petitioners intend to use is corrupt, the Court would have already experienced the
disruption. Morcover, because ‘the script is used to scrape PACER daily, PACER would experience
the disruption from the proposed script regardless of whether this Court grants petitioners’ request.
By denying petitioners’ request, this Court does not, in fact, abate the risk about which it has
speculated. The Court’s determination is simply based on a plain error-and mistake of fact, and for

this reason merits reconsideration under Rules 59(e) and 60(b)(1) respectively.

Moreover, the Court’s IT personnel, and this Court, made a blind, sweeping determination that any
bulk download poses a threat to the Court’s operations without considering petitioners’ specific bulk
download technology. The facts upon which the Court based its decision are not only etroncous, but

are also unfounded. Indeed, the Court’s decision is not based on any fact at all.

Because it is used daily, any finding that the petitioners’ proposed downloading technology poses a
true risk to the Court’s operation is not grounded in fact and is manifestly crroncous. Accordingly,
this Court should reconsider its order to permit petitioners’ PACER fee waiver to access the limited
number of files requested. As such, this Court should relieve petitioners from its order under Rule
60(b)(1) and permit them to use the proposed technology for theit rescarch, which, importantly, is the
same technology that others are alrcady using to. access PACER files on a regular basis. Alternatively,
this Court could alter its order pursuant to Rule 59(e) to permit a PACER fee waiver permitting
petitioners access during evening and/or weekend times only, or require a rate-limit* to the download,

so as to climinate any speculated disruption to the Court’s business operations.

 

"Information about the Free Law Project can be found here: https://free.law/. Significantly, the biggest users of the
PACER system are big data scrapers who constantly download data in bulk. See generally, id. Bulk downloads occur not
just daily, but hourly, on PACER. See id,

8 The Free Law Project regularly rate-limits downloading for larger jobs than what petitioners propose, but can rate-limit
the download of petitioners’ relatively small data set as needed. Specifically, the Free Law Project can limit downloads by
cases per day, cases per hour, and/or speed, as pertinent. See id.
Case 1:20-mc-91510-FDS Document 7 Filed 12/31/20 Page 9 of 11

Il. THE COURT’S ORDER IS MANIFESTLY UNJUST BECAUSE Ir PROHIBITS SMALL UNIVERSITIES
AND INDEPENDENT RESEARCHERS FROM USING THE SAME TECHNOLOGY TO ACCESS COURT
FILES THAT BIG LAW FIRMS AND LARGER UNIVERSITIES USE REGULARLY

Without a PACER fee waiver, small universities and independent researchers are unable to access this
Court’s records in bulk, while larger universities and big law firms with resources to pay PACER fees
are able to have unlimited bulk access, which, moreover, they obtain by using the same downloading
script petitioners propose to use. If petitioners had the financial resources that larger institutions have,
petitioners would simply pay the PACER fees to download court files in bulk using the same feared
script that is also used by others. This Court’s decision is essentially an order against bulk downloading,
and, as applied, it serves only to deny access to those with fewer resources. This Court’s decision
effectively denies a small state school with extraordinarily limited funding the same access that larger

institutions enjoy daily, and is therefore manifestly unjust.

The real question before the Court is whether it is just to permit large law firms and larger universities
with resources to pay for access to court documents on PACER to download this Court’s files in bulk,
while prohibiting petitioners, independent researchers at the lowest-funded state college system in the
nation,’ from using she same technology to download this Court’s files only because petitioners lack

resources to pay the Court for its public documents.

Indeed, the Court’s denial of petitioners’ PACER waiver, which is based on the perceived threat of
bulk downloading as a whole, is directly contrary to the position of a group of retired federal court
justices who wrote an amicus brief advocating for free access to “big data” in PACER for researchers.
Brief of Retired Federal Judges as Amicus Curiae in Support of Neither Party, National Veterans Legal Service
Program, et. al v. United States, No. 19-1081 at 13 (2019). The justices recognized that “big data” analysis,
which can only be performed by bulk downloading technology, could reveal “tremendous insights,”

and be invaluable to the evolution of the law. See generally, id.

The federal justices specifically advocated for researchers to have free access to PACER’s “big data”
for “machine learning.” Id at 12-13. Importantly, this type of “big data” can only be obtained by bulk

technology, which under this Court’s order, would be entirely unavailable to under-resourced

 

9 See citation in original petition.
Case 1:20-mc-91510-FDS Document 7 Filed 12/31/20 Page 10 of 11

researchers. According to the federal justices, preventing free access to “big data” permits only those
with wealth to have access to this Court’s information. Jd. at 17 (“Wealth should not control access .
...”) The federal justices explained that PACER fees impede public research and result in “monopoly

access to the best information” for those with greatest resources. Id. at 10.

The Court’s order in this case has reinforced such a monopoly in bulk downloads for large institutions,
which is not only harmful to the study of law, but is also plainly inequitable. It is unquestionably unjust
that as a result of this Court’s order, only researchers from large institutions will be able to engage in
“big data” research of federal court cases in Massachusetts. Based on their brief, it is clear that the
aforementioned federal judges, in addition to the federal judges from all of the other New England
jurisdictions, support petitioners’ request for a fee waiver to access “big data” from PACER, which is
necessarily procured by a bulk downloading script. Accordingly, petitioners request that this Court
reconsider its order to reconcile this inequity under Rules 59(e) or as an exceptional circumstance

under the holistic analysis required under Rule 60(b)(6).
CONCLUSION

This Court’s order is essentially a moratorium on bulk downloading, which, as applied, only serves to
prohibit lower-resourced researchers from accessing public documents. In so ordering, the Court
added an additional requirement into the PACER waiver policy, inequitably prohibited petitioners
from accessing Court files because they use bulk downloading technology that is nevertheless used by
others daily, and effectively blocked a lower-resourced entity from the same access that wealthier
institutions have. Such and order merits reconsideration under Rules 59(e) and 60(b)(1)&(6) of the
Federal Rules of Civil Procedure.

Ultimately, petitioners’ ability to satisfy the standards for a PACER fee waiver is unrelated to the
technology it uses to obtain documents from PACER. PACER fee waivers are based on public policy,
and petitioners’ request for access to this Court’s information should be determined accordingly. To
the extent the Court is concerned about the petitioners’ technology, petitioners respectfully request

an oral argument on the technology at issue.

10
Case 1:20-mc-91510-FDS Document 7 Filed 12/31/20 Page 11 of 11

For’ the foregoing reasons, petitioners request that this Court grant petitioners’ motion for
reconsideration and permit petitioners’ complete fee waiver to access the Court’s public files. In the
alternative, petitioners request that this Court amend its order and permit petitioners’ a narrowly
tailored fee waiver to access Court files on nights and/or weekends, or to otherwise rate-limit the

download so as to mitigate any perceived threat to Court operations.

RESPECTFULLY SUBMITTED,

fs/ Chantalle R. Forgues
CHANTALLE R. FORGUES

TO DANIEL S. LEE
Pro Se
Plymouth State University
17 High Street, MSC #27
Plymouth, NH 03264
Phone: 603-535-5000

Email: crforgues@plymouth.edu

DATE: December 28, 2020

11
